                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


JAMES EVERETT SHELTON,

                       Plaintiff,

v.                                                         Case No: 6:18-cv-1335-Orl-41LRH

CSG SOLUTIONS CONSULTING LLC
and CARLOS SINENCIO GUERRERO,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Default Judgment (Doc. 40)

and the Notice of Receivership and Stay of this Action Against Carlos Sinencio Guerrero (Doc.

42). Magistrate Judge Leslie R. Hoffman submitted a Report and Recommendation (Doc. 43),

recommending that the Court deny the Motion for Default Judgment and grant the Notice of

Receivership.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 43) is ADOPTED and CONFIRMED and

                made a part of this Order.

          2. Plaintiff’s Motion for Default Judgment (Doc. 40) is DENIED.

          3. The Notice of Receivership and Stay of this Action Against Carlos Sinencio

                Guerrero (Doc. 42) is GRANTED.

          4. The case is STAYED pending the resolution of the receivership case.




                                             Page 1 of 2
           5. On or before September 23, 2019, and every sixty days thereafter, Plaintiff shall

              file a status report regarding the receivership case. Additionally, within ten days of

              the termination of the receivership case, Plaintiff shall notify the Court. Failure to

              comply may result in the imposition of sanctions, including dismissal, without

              further notice,

           6. The Clerk is directed to administratively close this case.

       DONE and ORDERED in Orlando, Florida on July 23, 2019.




Copies furnished to:

Unrepresented Party




                                           Page 2 of 2
